DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 07/24/2020. Claims 1-33 are cancelled. Claims 34-66 are pending and herein considered. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/04/2020, 04/16/2021, 05/06/2021, 08/19/2021 and 01/10/2022, are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34, 37, 39, 41-42, 45, 47, 49, 52, 54, 56-57, 60, 62, 64-65 and 66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (U.S 2021/0385789); hereinafter “Jung” cited with provisional 62/567,125.
For citation purposes, hereinafter, the Office Action refers to the cited by Jung et al. with provisional 62/567,125, which qualifies as prior art date.
For claim 34: 
Jung discloses a method, comprising: determining, by a terminal device, a paging resource (see Jung, at least paragraph [0045]; [0059]; methods for UE to determine time and frequency resources for paging occasions), wherein the paging resource comprises a start position of a paging occasion or a frame number of a paging frame (see Jung, at least paragraph [0044]-[0045]; [0057]; [0059]; paging resource configurations for multi-beam operations (e.g., example configuration of 4 paging occasions in a paging frame and One Paging Frame (PF) is one Radio Frame, which may contain one or multiple Paging Occasion(s)); and 
receiving, by the terminal device, a paging message on the paging resource (see Jung, at least paragraph [0061]-[0062]; transmitting PDSCH carrying a paging message, also see [0042]; [0043]; a paging procedure is used for a network entity (e.g. gNodeB) to transmit paging information to a user equipment (UE)).  
For claims 37, 45, 52 and 60: 
In addition to rejection in claims 37, 45, 52 and 60, Jung further discloses wherein there are two paging occasions in the paging frame, and time domain resources of the two paging occasions are consecutive (see Jung, at least paragraph [0057]; [0059]; a UE may compute its own paging frame and paging occasion within the paging frame based on its UE ID and a DRX cycle length).  The motivation for doing this is to provide a system networks can improve NRs and the 5G networks which support higher data rates, lower latency and higher reliability than current systems. 
For claims 39, 47, 54 and 62: 
In addition to rejection in claims 37, 45, 52 and 60, Jung further discloses wherein the frame number of the paging frame is determined based on a length of a discontinuous reception (DRX) cycle, a quantity of paging frames in the DRX cycle, identification information of the terminal device, and a paging frame offset (see Jung, at least paragraph [0051]; the length of DRX cycle and the number of paging occasions in the DRX cycle and the paging message may include up to 16 UE IDs and The motivation for doing this is to provide a system networks can improve NRs and the 5G networks which support higher data rates, lower latency and higher reliability than current systems).  
For claims 41, 56 and 64: 
In addition to rejection in claims 41, 56 and 64, Jung further discloses receiving, by the terminal device, a system information block 1 (SIB1) carrying a paging frame offset usable for determining the paging frame (see Jung, at least paragraph [0053]; included in SystemlnformationBlockTypel (SIB1)).  
For claim 42: 

For claim 49:
For claim 49, claim 49 is directed to an apparatus which has similar scope as claim 34. Therefore, claim 49 remains un-patentable for the same reasons.
For claim 57: 
For claim 57, claim 57 is directed to an apparatus which has similar scope as claim 34. Therefore, claim 57 remains un-patentable for the same reasons.
For claim 65: 
For claim 65, claim 65 is directed to a non-transitory computer-readable storage medium which has similar scope as claim 34. Therefore, claim 65 remains un-patentable for the same reasons.
For claim 66: 
For claim 66, claim 66 is directed to a non-transitory computer-readable storage medium which has similar scope as claim 34. Therefore, claim 66 remains un-patentable for the same reasons.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-36, 43-44, 50-51, 58 and 59 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S 2021/0385789); hereinafter “Jung” cited with provisional 62/567,125) in view of Lin et al. (U.S 2018/0098312).
For citation purposes, hereinafter, the Office Action refers to the cited by Jung et al. with provisional 62/567,125, which qualifies as prior art date.
For claims 35, 43, 50 and 58:
In addition to rejection in claims 35, 43, 50 and 58, Jung further discloses the maximum number of SS blocks per SS burst set and their time locations within the SS burst set period are predefined per frequency band and also dependent on subcarrier spacing (SCS) of synchronization signal (see Jung, at least paragraph [0052]), but does not explicitly disclose wherein the start position of the paging occasion is related to a subcarrier spacing. 
Lin, from the same or similar fields of endeavor, discloses the starting position of the OFDM symbols for numerology of the data channel, within a given time period, is shifted by one OFDM symbol in comparison with the OFDM symbol for the (see Lin, at least paragraph [0085]; [0087]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises the start position is related to a subcarrier spacing as taught by Lin. The motivation for doing this is to provide a system networks can improve NRs and the 5G networks which support higher data rates, lower latency and higher reliability than current systems. 
For claims 36, 44, 51 and 59: 
In addition to rejection in claims 36, 44, 51 and 59, Jung further discloses there is one paging occasion in the paging frame (see Jung, at least paragraph [0044]; One Paging Frame (PF) is one Radio Frame, which may contain one or multiple Paging Occasion(s)); and but does not explicitly discloses wherein: for a subcarrier spacing of 15 kHz, a start position of the one paging occasion in the paging frame is slot o, slot 2, slot 5, or slot 7; or for a subcarrier spacing of 30 kHz, a start position of the one paging occasion in the paging frame is slot o, slot 4, slot 10, or slot 14; or for a subcarrier spacing of 60 kHz, a start position of the one paging occasion in the paging frame is slot o, slot 10, slot 20, or slot 30; or for a subcarrier spacing of 120 kHz, a start position of the paging occasion in the paging frame is slot o, slot 20, slot 40, or slot 60. 
(see Lin, at least paragraph [0030]). The motivation for doing this is to provide a system networks can improve NRs and the 5G networks which support higher data rates, lower latency and higher reliability than current systems. 
Allowable Subject Matter
Claims 38, 40, 46, 48, 53, 55, 61 and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Bangolae et al. (U.S 2015/0215989), discloses determine a paging frame number based on the extension data, and monitor or paging occasions when the augmented system frame number is equal to the paging frame number. Lee et al. (U.S 10,680,699), discloses a user equipment (UE) calculates its paging occasion based on a specific beam to monitor paging where the paging message may be transmitted over physical downlink shared channel and the UE may receive SIB via beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
03/09/2022